       Case 3:20-cv-00379-BAJ-SDJ      Document 13    06/19/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


JOHN DOE                                                         CIVIL ACTION

VERSUS
LOUISIANA STATE UNIVERSITY, ET                           NO.:20-00379-BAJ-SDJ
AL.



                                     ORDER

      Considering Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction (Doc. 3),

      IT IS ORDERED that a telephone status conference is scheduled for Monday,

June 22, 2020, at 2:00 p.m. The Court will provide the parties with the call-in

information on the day of the conference.


                                Baton Rouge, Louisiana, this 19th day of June, 2020



                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
